                                                         Exhibit A




Case 19-02370-DSC13   Doc 40-2 Filed 12/23/20 Entered 12/23/20 17:20:26   Desc
                            Exhibit Page 1 of 15
Case 19-02370-DSC13   Doc 40-2 Filed 12/23/20 Entered 12/23/20 17:20:26   Desc
                            Exhibit Page 2 of 15
Case 19-02370-DSC13   Doc 40-2 Filed 12/23/20 Entered 12/23/20 17:20:26   Desc
                            Exhibit Page 3 of 15
Case 19-02370-DSC13   Doc 40-2 Filed 12/23/20 Entered 12/23/20 17:20:26   Desc
                            Exhibit Page 4 of 15
Case 19-02370-DSC13   Doc 40-2 Filed 12/23/20 Entered 12/23/20 17:20:26   Desc
                            Exhibit Page 5 of 15
Case 19-02370-DSC13   Doc 40-2 Filed 12/23/20 Entered 12/23/20 17:20:26   Desc
                            Exhibit Page 6 of 15
Case 19-02370-DSC13   Doc 40-2 Filed 12/23/20 Entered 12/23/20 17:20:26   Desc
                            Exhibit Page 7 of 15
Case 19-02370-DSC13   Doc 40-2 Filed 12/23/20 Entered 12/23/20 17:20:26   Desc
                            Exhibit Page 8 of 15
Case 19-02370-DSC13   Doc 40-2 Filed 12/23/20 Entered 12/23/20 17:20:26   Desc
                            Exhibit Page 9 of 15
Case 19-02370-DSC13   Doc 40-2 Filed 12/23/20 Entered 12/23/20 17:20:26   Desc
                           Exhibit Page 10 of 15
Case 19-02370-DSC13   Doc 40-2 Filed 12/23/20 Entered 12/23/20 17:20:26   Desc
                           Exhibit Page 11 of 15
Case 19-02370-DSC13   Doc 40-2 Filed 12/23/20 Entered 12/23/20 17:20:26   Desc
                           Exhibit Page 12 of 15
Case 19-02370-DSC13   Doc 40-2 Filed 12/23/20 Entered 12/23/20 17:20:26   Desc
                           Exhibit Page 13 of 15
Case 19-02370-DSC13   Doc 40-2 Filed 12/23/20 Entered 12/23/20 17:20:26   Desc
                           Exhibit Page 14 of 15
Case 19-02370-DSC13   Doc 40-2 Filed 12/23/20 Entered 12/23/20 17:20:26   Desc
                           Exhibit Page 15 of 15
